DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5396836) in view of Lee (US 2014/0245906) and Bertocchi et al (US 2007/0269564).
Kim discloses for claim 1: [Claim 1] A juicer with improved safety comprising: a motor housing 14,18, wherein the drive part is provided with a sensor operating part; a drive part comprising a motor 12 which is provided inside the motor housing(fig 1-5); and a roller part 22,16,17 which is detachably coupled to the motor housing (title)extend forward therefrom (fig 1-5)and to be rotatably driven by a driving force which is transferred from the drive part (26,abstract), wherein a roller part housing comprising the roller part comprises a sensor part composed of a sensor which is operated by a change in a distance from the sensor operating part, wherein the drive part and the roller part are mutually attached and detached by normal and reverse rotation of the motor(c 4 ll 15-30) wherein, when the sensor approaches the sensor operating part and becomes an "ON" state, the motor automatically becomes an "ON" state according to an operating signal of the controller to be rotated normally(no definition in specification, conditional recitation), such that the roller part is tightly coupled to the drive part, and when the sensor moves away from the sensor operating part and becomes an "OFF" state, the motor automatically becomes an "OFF" state according to the operating signal of the controller to be reversely rotated, such that the roller part is removed from the drive part, wherein the motor is automatically rotated normally(no definition in specification) if a fastening completion signal is received through a controller after the roller part is fastened to the drive part(condition), and the motor is automatically rotated reversely if a juicing completion signal is received through the controller after the driving of the roller part is terminated.
Kim teaches in c 4 ll 15-30 that “for separating the housing 18 from the main body 14, the threaded portion 72 of the connection gear 68 is rotated in reverse. Further, the threaded portion 72 should be reversely rotated with greater force than the force used for connecting the threaded portion 72 to the housing 18, i.e. for connecting the housing 18 to the main body 14.”
Kim teaches that for gear clutch 48 and gear clutch 50, keys 52 and 60 are not engaged with the keys of shaft 30 and shaft 40. The torque of the shaft 30 and 40 is not transmitted to the gear clutches 48 and 50. The connecting gear 68 is standing by in which the connection of the housing 18 with the threaded portion 72 of the stud 70 is maintained. Thereafter compression of raw juice material by squeezing rollers is achieved by transmitting power of the motor 12 to the rollers 16 and 17 by shaft 30 and 40.
Kim teaches that the torque of shaft 40 is transmitted to the connecting gear 68 through gear clutch 50. Connecting gear 68 rotates in the opposite direction. When the threaded portion 72 is separated from the threaded bore 73 of the housing 18, the flange connection surface 19 is separated from the front portion of the main body 14 to separate the housing 18 from body 14. Juicing completion signal is received through the control section after the drive of the roller section is completed. The motor automatically rotates in the reverse direction to affect the disassembly of the device. This meets the amended wherein recitations.
The claim differs in sensor operated by change in distance as recited.
There is disclosed in Lee a juicer comprising: a motor housing 110; a drive part comprising a motor 150 which is provided inside the motor housing; a roller housing 200 detachably coupled to the motor housing to extend forward therefrom; a roller part 250, 260 rotatably driven by the drive part motor and extending forwardly within the roller housing, the roller part including first and second gear rollers 251, 255, 261, 265 connected to a rotary shaft of the drive part motor; a sensor operating part 410 associated with the drive part; and a sensor part 430 associated with the roller part housing in order to automatically control the motor speed and reduce wear and tear of the motor (¶¶ 71-74).
So Lee teaches a sensor 400 including a sensor 410 mounted on a side of the first connecting portion 130 of motor housing 110 and a sensor 430 mounted on a second connection portion to 21 of housing 200a shown in figure 8. Sensor operator 430 is provided on the main housing. The sensor is provided to the main housing connecting portion where the sensor portion is arranged on a side of the main housing for the roller portion. If sensor 430 is close to sensor 410, the sensor 410 is turned on. If the sensor 430 becomes away from sensor 410, the sensor for 10 is turned off. This reads on the recitation operated by a change in a distance from the sensor operating part (abstract “sensor unit having a sensor operator mounted on the housing of the juice extracting unit and a sensor mounted on the motor housing in such a manner as to be operated by a change in distance with the sensor operator”, fig 10). Switch signal are not shown for forward and reverse rotation.

    PNG
    media_image1.png
    501
    429
    media_image1.png
    Greyscale

Bertocchi et al (US 2007/0269564) discloses that it is known in the art to make use of and a controller (20, 30), which is considered implicit in Lee, configured to adjust a driving speed of a drive motor and roller arrangement, based upon the type of material to be juiced. Both motors (9, 19) are operatively connected to a controller (20,30) that controls the respective speeds in a manual way, for example by a speed variator, or automatically (fig 2,3,¶44 juicing signal for rotation direction), responsive to predetermined input parameters, relative to the consistency of the product.  This teaches a controller providing a juice completion signal for automatic reverse rotation. In regards to speed adjustment by change of pressure, current or voltage, current or voltage change of the motor is how a motor speed is varied.
The advantage is a conventional mechanical construction.
The references in the same field of endeavor and reasonably pertinent to the particular problem with which the inventor is involved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with sensor operated by change in distance as recited and as taught by Lee and Bertocchi for a conventional mechanical construction.
[Claim 3] The juicer of claim 1,  wherein the roller part is coupled to the drive part when the motor is rotated normally, and the roller part is separated from the drive part when the motor is rotated reversely.
Kim teaches in (c 4 ll 15-30) that once the first gear clutch 48 is coupled to first shaft 30 by clutch fork 74, torque of the first shaft 30 is transmitted through the gear clutch 48 to the connection gear 68. The threaded portion 72 of the stud 70 rotates. The flanged connection surface 19 of the housing 18 is proximate the front of body 14. Front cover plate 32 connects the housing 18 to the body 14. The connecting gear 68 rotates in an opposite direction. When the threaded portion 72 is separated from the threaded holes 73 of the housing 18, the flanged connection surface 19 is separated from the front portion of the main body 14. The housing 18 is separated from the main body 14, and the roller portion is combined with the driving portion when the motor is set to rotate in the forward direction. The roller portion is detached from the driving portion when the motor rotates in the rotates in a reverse direction. 
[Claim 6] The juicer of claim 1, wherein the roller part comprises: a first gear roller which is connected to a rotary shaft of the driver part and gradually decreases in outer diameter in a discharge direction of sludge; and  a second gear roller which is connected to a fixed shaft of the drive part and gradually decreases in outer diameter in the discharge direction of the sludge(fig 1-4).  
Lee teaches this in fig 3,7,11, ¶¶41-44 and elements 230 for juice and 268 for sludge.
The advantage is easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with separating device for juice and sludge as taught by Lee with elements 230 and 268 for easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.
[Claim 7] The juicer of claim 1, further comprising a sludge compressing force generator which generates a compressing force to sludge before a juicing material which is transferred between the outer surface of the roller part and the inner surface of the main housing is finally discharged. Lee ¶¶41-44, 52. See the rejection of claim 6.
  
[Claim 8] The juicer of claim 7, wherein the sludge compressing force generator is provided at the end of the main housing, and is provided to be formed in a rim direction of a stepped part to give a resistance against a transferring force of the sludge, the stepped part being formed to be stepped between the sludge compressing force generator and an extension protruding from the front end of the roller part. 
Lee ¶¶49,52,54,55,57,59,61,fig 3.
 The advantage is easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with stepped part for separating device for juice and sludge as taught by Lee in fig 3 for easily restarting an extracting operation when the extracting operation stops due to remnants of juice extraction materials
[Claim 9] The juicer of claim 1, wherein the motor is a normal and reverse rotation  motor, and the motor is operated with a smaller output upon normal rotation than that upon reverse rotation(c 4 ll 15-30).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugaya et al (US 2009/0057235)discloses that it is known in the art to make use of a detection means 87, 110 to measure the current of a motor and adjust the speed of a rotary screw or roller member as a result of the measured current in order to provide a baseline figure associated with a food material type to be juiced allowing automatic adjustment of the motor speed when a particular current value is measured. Abstract: “a power detector which is disposed in a sludge receiver tank for thickened sludge thickened in the differential rate rotary thickener; a discriminator which receives an electric signal for a thickened sludge concentration (X) detected by the power detector and which calculates and discriminate the data; a first controller which receives an instruction signal being a discriminated result in the discriminator and which operates an outer cylinder driving machine and a screw driving machine; a ratio setter which receives a discriminated signal of the discriminator and which increases or decreases a chemical feed rate (.alpha.) of flocculant stepwise; and a second controller which receives an instruction signal from the ratio setter and which operates a flocculant-feeding pump are provided. Thickening of sludge is performed by controlling the chemical feed rate (.alpha.), a rotational speed (S) of a screw, and a rotational speed (C) of an outer cylinder screen."
Pettersson et al (US 2021/0039893)discloses that it is known in the art to make use of a detection means 14 to measure the pressure applied to a roller part during use and adjust the speed of the roller part as a result of the measured pressure in order to provide a baseline figure associated with a food material type to be juiced allowing automatic adjustment of the motor speed when a particular pressure value is measured.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. There is no definition of “normal” in the specification. The term is given its BRI interpretation. On page 6 of the remarks, applicants indicate claim 3 is cancelled, but it is still pending in the application. Lee teaches a fastening completion signal consistent with Kim. Lee and Bertocchi teach a controller providing a juicing completion signal.  
Kindly maintain a clear line of demarcation with serial number 16900826.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761